Citation Nr: 1538921	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  14-20 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1951 to March 1971.

This matter is on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran waived his right to have the RO consider evidence prior to a Board decision.  See July 2015 Appellant's Brief.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case should account for the electronic record.


FINDING OF FACT

Giving the Veteran the benefit of the doubt, his current bilateral hearing loss disability relates to in-service noise exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Due Process-Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Because the Veteran's claim has been granted, any error related to the VCAA with respect to this claim is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).  

Merits of the Claim

The Veteran alleges that his current hearing loss disability results from in-service noise exposure.  See June 2014 Substantive Appeal (VA Form 9); July 2014 Appellant's Brief.  The claim is granted.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a medical disability, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a).  The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases" and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself" establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Id. (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed as having bilateral sensorineural hearing loss, see September 2011 VA Examination Report, and organic diseases of the nervous system, to include sensorineural hearing loss, are defined as chronic in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply and the claim may be established with evidence of chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339.

Where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for hearing loss may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

Service department audiometric test results dated prior to November 1, 1967 are generally recorded in standards set by the American Standards Association (ASA).  Service department audiometric test results dated from November 1, 1967 onward are recorded in standards set forth by the International Standards Organization-American National Standards Institute (ISO-ANSI).  Audiometric results dated prior to November 1967 must be converted from ASA units to ISO-ANSI units to allow for meaningful comparison.  Conversion requires adding: 10 units at 1000 Hz, 10 units at 2000 Hz, 10 units at 3000 Hz, and 5 units at 4000 Hz.

Impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection.  Id. at 159.

The Veteran's pure tone thresholds establish that he has a current bilateral hearing loss disability.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 159.  The September 2011 VA audiological examination report shows that the Veteran had pure tone thresholds, in dB, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
60
60
55
45
LEFT
35
55
60
60
52

Since the Veteran's auditory threshold is 55 dB or greater at 2000 Hz, 3000 Hz, and 4000 Hz in both ears, his bilateral hearing loss qualifies as a disability.  In addition, the VA audiologist diagnosed bilateral sensorineural hearing loss.

The evidence of record also establishes that the Veteran has in-service noise exposure.  See March 2012 Rating Decision.  He was a pilot and then an instructor pilot in the US Air Force; his job duties exposed him to jet engine noise and related acoustic trauma during his active duty service.  See Form DD 214; see also June 2014 Substantive Appeal (VA Form 9).

Although the results of the in-service audiometric tests performed prior to November 1, 1967 appear to conform to ASA standards, they are not clearly labelled as ASA compliant.  Even without converting these results to ISO-ANSI standards, the results indicate hearing loss in service.  Audiometric tests from September 1957, September 1960, and September 1961 show that the Veteran's pure tone threshold at 4000 Hz for the left ear was 20 dB or more during the first ten years of service-i.e., the Veteran's hearing loss either met or exceeded the threshold for normal hearing established by Hensley, 5 Vet. App. at 157.  See September 1957, September 1960, and September 1961 Reports of Medical Examination.  Test results from October 1963, October 1964, and October 1965 confirm that the Veteran experienced some hearing loss in the left ear during service.  October 1963, October 1964, and October 1965 Reports of Medical Examination (documenting abnormal or close-to-abnormal hearing during service).  When converted, these results unequivocally show hearing loss in the left ear during active duty.  See e.g. October 1964 Report of Medical Examination (showing 40 dB at 4000 Hz according to ASA standards and 45 dB at 4000 Hz according to ISO-ASA standards) and September 1966 Report of Medical Examination (showing 15 dB at 3000 Hz according to ASA standards and 25 dB at 3000 Hz according to ISO-ASA standards); see also September 1970 and January 1971 Reports of Medical Examination (documenting pure tone thresholds for the left ear at 2000 Hz and 3000 Hz that are at the cusp of normal hearing).

The results of in-service audiometric tests also indicate hearing loss in the right ear during service.  In October 1964, the Veteran's pure tone threshold at 3000 Hz was 30 dB according to the ASA standard and 40 dB according to the ISO-ASA standard.  October 1964 Report of Medical Examination.  Later audiometric test results confirm hearing loss in the right ear at separation.  September 1967, September 1970, and January 1971 Reports of Medical Examination (showing a pure tone threshold for the right ear of 25 dB at 4000 Hz).  Thus, the Veteran's STRs document bilateral hearing loss during service.

The September 2011 VA audiologist opined that the Veteran's current bilateral hearing loss "is not due to military service but more than likely due to possible civilian noise exposure (flight Instructor and safety engineer) and/or presbycusis [aging]."  The examiner observed that the Veteran's 1953 audiological examination for Pilot Preflight indicated that he had normal hearing bilaterally and that his hearing remained within normal limits throughout active duty.  The examiner also noted that the Veteran's January 1971 separation examination showed that his hearing was within normal limits bilaterally.  The VA examiner emphasized that "over the course of 17 years as a pilot there was no change in hearing for the left ear" and that the "one frequency change[] in the right ear" was "due to the natural progression of hearing."  The examiner found "a significant change in hearing since [t]he [Veteran] was released from active duty."

More recently, two private audiologists opined that the Veteran's current bilateral hearing loss disability relates to service.  In April 2013, a private audiologist noted that the Veteran was exposed to jet engine noise when he flew C-7 airplanes during the Vietnam War and that his current hearing loss (and tinnitus) is "as likely as not a result of exposure to a high noise environment while on active duty in the United States Air Force."  In June 2014, another private audiologist noted the Veteran's use of hearing aids bilaterally and opined that the Veteran's current hearing loss disability relates to in-service exposure to jet engine noise.  

The Veteran has stated that his hearing loss began in service.  In June 2014, he asserted that he was subject to military noise exposure and that, even though his hearing loss remained within normal limits during service, his hearing problems manifested prior to his separation in March 1971.  June 2014 Substantive Appeal.  Similarly, in July 2015 the Veteran, through his representative, asserted that he had diminished hearing at service separation.  July 2014 Appellant's Brief.

Despite the September 2011 VA examiner's finding to the contrary, in-service audiological test results suggest some bilateral hearing loss in service-to include right-ear hearing loss at service separation.  September 2011 VA Examination Report; January 1971 Report of Medical Examination; see also Hensley, 5 Vet. App. at 157 (finding that the threshold for normal hearing is from 0 to 20 dB).  Thus, the September 2011 VA examiner's opinion lacks significant probative value and is outweighed by the April 2013 and June 2014 private medical opinions, which were rendered by board-certified audiologists and align with STRs that show some hearing loss in service and with the Veteran's statements that his hearing problems began in service.  

Moreover, the Veteran's statements that he has experienced hearing loss since service are, in and of themselves, sufficient to establish a continuity of symptomatology between his current bilateral hearing loss disability and his in-service noise exposure.  See June 2014 Substantive Appeal and July 2014 Appellant's Brief; see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470-71 (1994); 38 C.F.R. § 3.317(a)(1) and (3).

The evidence is in equipoise.  The benefit of the doubt applies and service connection for a bilateral hearing loss disability is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55.


ORDER

Service connection for a bilateral hearing loss disability is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


